

116 S1516 IS: Promoting Readiness in Education to Prevent Additional Remediation and Expense Act 
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1516IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Jones (for himself, Ms. Klobuchar, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to strengthen the future workforce and reduce the cost of
			 postsecondary education by reducing rates of postsecondary remediation.
	
 1.Short titleThis Act may be cited as the Promoting Readiness in Education to Prevent Additional Remediation and Expense Act .
		2.Reducing rates of postsecondary remediation
 (a)In generalPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended— (1)by redesignating subparts 4, 5, 6, and 7, as subparts 5, 6, 7, and 8, respectively;
 (2)by inserting after subpart 3 the following:  4Reducing rates of postsecondary remediation 414A.PurposeThe purpose of this subpart is to strengthen the future workforce and reduce the cost of postsecondary education by reducing rates of postsecondary remediation and increasing postsecondary completion rates.
 414B.DefinitionsIn this subpart: (1)Advanced courseworkThe term advanced coursework means coursework designed for students to earn postsecondary credit upon its successful completion while still in high school, such as Advanced Placement, International Baccalaureate, dual or concurrent enrollment programs, and early college high school programs.
 (2)Co-requisite coursesThe term co-requisite courses means courses designed for college students in need of remediation that combines credit-bearing college-level coursework with supplemental instruction.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (5)Eligible entityThe term eligible entity means a partnership that— (A)shall include—
 (i)1 local educational agency; and (ii)an institution of higher education or higher education system, operating in the same State as the local educational agency; and
 (B)may include— (i)a consortium of entities described in clauses (i) and (ii) of subparagraph (A);
 (ii)a State educational agency; (iii)a State higher education agency; or
 (iv)a nonprofit or community-based organization, business, or public or private entity with a demonstrated record of success in implementing activities under this subpart.
 (6)Evidence-basedThe term evidence-based has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (7)First generation college studentThe term first generation college student means— (A)an individual both of whose parents did not complete a baccalaureate degree; or
 (B)in the case of any individual who regularly resided with and received support from only 1 parent, an individual whose only such parent did not complete a baccalaureate degree.
 (8)High-need high schoolThe term high-need high school means a secondary school that meets any of the following: (A)Serves students not less than 50 percent of whom are students who meet either of the following:
 (i)Meet a measure of poverty as described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965.
 (ii)Are students described in any of the following subclauses: (I)Racial or ethnic groups that are historically underserved.
 (II)Children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act.
 (III)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965. (IV)Migratory children, as defined in section 1309 of the Elementary and Secondary Education Act of 1965.
 (V)Homeless children and youths. (VI)Students who are in foster care or are aging out of the foster care system.
 (VII)Students with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d) of such title).
 (B)Is identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965.
 (C)Is implementing a targeted support and improvement plan as described in section 1111(d)(2) of the Elementary and Secondary Education Act of 1965.
 (9)High-need institution of higher educationThe term high-need institution of higher education means an institution of higher education with respect to which not less than 50 percent of the undergraduate students enrolled in an academic program leading to a degree are described in any of the following subparagraphs:
 (A)Are eligible to receive a Federal Pell Grant under subpart 1. (B)Come from families that—
 (i)received benefits under a means-tested Federal benefit program while the student was enrolled in high school; or
 (ii)receive benefits under a means-tested Federal benefit program while the student is enrolled in an undergraduate academic program leading to a degree.
 (C)Attended a public or nonprofit private secondary school, in which the enrollment of children counted under a measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 exceeds 40 percent of the total enrollment of such school.
 (D)Are first generation college students. (10)High-need local educational agencyThe term high-need local educational agency means a local educational agency—
 (A)that serves not fewer than 10,000 children from families with incomes below the poverty line; (B)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; or
 (C)that is in the highest quartile of local educational agencies in the State, based on student poverty.
 (11)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (12)Historically underrepresented studentThe term historically underrepresented student— (A)means a student, or a prospective student, at an institution of higher education who is at risk of educational failure or otherwise in need of special assistance and support; and
 (B)may include an adult learner, working student, part-time student, student from a low-income background, student of color, Native youth, single parent (including a single pregnant woman), student who is a homeless child or youth, youth who is in, or has aged out of, the foster care system, first-generation college student, and student with a disability.
 (13)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
 (14)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a). (15)Low-income individualThe term low-income individual means an individual from a family whose taxable income for the preceding year did not exceed 150 percent of an amount equal to the poverty level determined by using criteria of poverty established by the Bureau of the Census.
 (16)Means-tested federal benefit programThe term means-tested Federal benefit program means a program of the Federal Government, other than a program under this title, in which eligibility for the program's benefits or the amount of such benefits is determined on the basis of income or resources of the individual or family seeking the benefit.
 (17)Middle gradesThe term middle grades has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (18)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a). (19)Outlying areaThe term outlying area means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (20)Regular high school diplomaThe term regular high school diploma has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (21)Self-regulated learningThe term self-regulated learning means learning through teaching students about how they learn and which study strategies are most effective for the individual student.
 (22)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (23)Subgroup of studentsThe term subgroup of students means—
 (A)economically disadvantaged students; (B)students from each major racial and ethnic group;
 (C)children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act;
 (D)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; (E)students disaggregated by gender;
 (F)migratory children, as defined in section 1309 of the Elementary and Secondary Education Act of 1965;
 (G)homeless children and youths; (H)students who are in foster care or are aging out of the foster care system; and
 (I)students with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d) of such title).
 (24)Summer bridge programThe term summer bridge program means a pre-college program focused on preparing high school students academically and otherwise to attend and succeed in postsecondary education.
								414C.Formula grants to States
 (a)ReservationsFrom the total amount appropriated under section 414I for a fiscal year, the Secretary shall reserve—
 (1)one-half of 1 percent for allotments for payments to the outlying areas, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this subpart;
 (2)one-half of 1 percent for the Secretary of the Interior for programs under this subpart in schools operated or funded by the Bureau of Indian Education;
 (3)2 percent for technical assistance dissemination, which may include— (A)providing, directly or through grants, contracts, or cooperative agreements, technical assistance by qualified experts on using practices grounded in evidence to improve the outcomes of programs funded under this subpart; and
 (B)disseminating information on practices that evidence indicates are successful in improving the quality of remedial education at the postsecondary level; and
 (4)2 percent to conduct the evaluation described in section 414F. (b)State allotments (1)GrantsThe Secretary shall award grants to States under this section from allotments made under paragraph (2).
									(2)Allotment
 (A)In generalSubject to subparagraph (B) and subsection (c), from the amount appropriated to carry out this subpart for a fiscal year that remains after the Secretary makes the reservations under subsection (a), the Secretary shall allot to each State having a plan approved under subsection (d), an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year bears to the amount all States received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year.
 (B)Small State minimumNo State receiving an allotment under this paragraph for a fiscal year shall receive less than one-half of 1 percent of the total amount allotted under this paragraph for the fiscal year.
 (3)ReallotmentIf a State does not receive an allotment under this subpart for a fiscal year, the Secretary shall reallot the amount of the State’s allotment to the remaining States in accordance with this subsection.
 (c)CompetitionIf the total amount appropriated under section 414I for a fiscal year is less than $100,000,000, the Secretary shall award grants under this section to States on a competitive basis.
								(d)State plan
 (1)In generalIn order to receive an allotment under this section for any fiscal year, the Governor of a State shall submit a plan to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)ContentsEach plan submitted by a Governor under this section shall include the following: (A)A description of how the State will use funds received under this section for State-level activities.
 (B)A description of the State agency that will be responsible for overseeing the implementation of funds received under this section.
 (C)A description of the statewide strategy to reduce rates of postsecondary remediation and increase rates of first-year postsecondary credit accumulation.
 (D)A description of how the State will engage and collaborate with the members of the State legislature and State board of education (if the State has a State board of education), State higher education governing or coordinating entity (if the State has such an entity), State educational agency, State entity that coordinates early-childhood, elementary, secondary, and postsecondary education (if the State has such an entity), local educational agencies (including those located in rural areas), representatives of Indian Tribes located in the State, charter school leaders (if the State has charter schools), civil rights organizations in the State, teachers, principals, and other school leaders, parents, and students in the fulfillment of activities described in subparagraph (E).
 (E)A description of how the State will complete, not later than 3 years after the date of the initial receipt of funds under this section, activities to reduce rates of postsecondary remediation, which shall include—
 (i)updating the State’s requirements for a student to receive a regular high school diploma to align with the challenging State academic standards and entrance requirements for credit-bearing coursework as described in section 1111(b)(1)(D) of the Elementary and Secondary Education Act of 1965, which may include alignment with entrance requirements for credit-bearing coursework at the State’s system of 4-year institutions of higher education;
 (ii)verification of the alignment described in clause (i) that is signified by the signature of the Governor of the State, chief State school officer, and State higher education executive officer;
 (iii)incorporating as school quality and student success indicators into the State system of annual meaningful differentiation, as described under section 1111(c)(4)(B)(v)(I) of the Elementary and Secondary Education Act of 1965—
 (I)rates of enrollment, remediation, and first-year credit-bearing course attainment in programs of public postsecondary education in the State;
 (II)to the extent practicable, rates of enrollment, and remediation, and first-year credit-bearing course attainment in programs of private postsecondary education in the State or programs of postsecondary education outside of the State; and
 (III)indicators regarding student access to and completion of advanced coursework, dual or concurrent enrollment programs, and early college high school programs;
 (iv)developing a formal, universal statewide articulation agreement among all public institutions of higher education or systems in the State, in which all local educational agencies served by the State may participate, and in which all local educational agencies that are included in an eligible entity shall participate, that guarantees that—
 (I)students who earn postsecondary credit as part of a dual or concurrent enrollment program, early college high school, dual credit program, articulated credit program, or credit granted on the basis of performance on technical or academic assessments, be able to transfer such credit to—
 (aa)any public institution of higher education in the State, and that such credits will count toward meeting specific degree or certificate requirements; and
 (bb)any private nonprofit institution of higher education that chooses to participate in the articulation agreement;
 (II)all relevant credits are recognized throughout the public system of higher education in the State and count as credits earned for both a regular high school diploma and credit for a degree or certificate program at a public institution of higher education in the State and at any private nonprofit institution of higher education that chooses to participate; and
 (III)if a student earns an associate’s degree as part of a dual or concurrent enrollment program or early college high school, that associate’s degree, awarded by the participating institution of higher education in the State, shall be fully acceptable in transfer and credited as the first 2 years of a related baccalaureate program at a public institution of higher education in such State;
 (v)developing statewide standards for placement in remedial coursework based on multiple indicators, which may include grade point average, high school courses completed, and performance assessments;
 (vi)developing statewide standards for the receipt of postsecondary credit based on performance on Advanced Placement and International Baccalaureate exams from public higher education systems in the State; and
 (vii)developing a formal, universal statewide articulation agreement among all public institutions of higher education in the State to facilitate the seamless transfer of credit among such institutions of higher education, including between 2- and 4-year public institutions of higher education and private nonprofit institutions of higher education if such private nonprofit institutions of higher education choose to participate, which may include—
 (I)common course numbering; (II)a general education core curriculum; and
 (III)management systems regarding course equivalency, transfer of credit, and articulation. (F)Assurances that the State will—
 (i)review existing resources and programs across the State and will coordinate any new plans and resources under this subpart with such existing resources and programs; and
 (ii)monitor the implementation of activities under this subpart and provide technical assistance to eligible entities in carrying out such activities.
 (e)ReportingEach State receiving a grant under this section shall submit to the Secretary, at the end of each grant period, a report that includes information about the number and amount of subgrants provided to eligible entities, and any other information as the Secretary may reasonably require, including the impact of policies and services provided under this subpart, disaggregated by each group identified under subgroup of students, on the number and percentage of students entering, persisting, and completing postsecondary education, including the number and percentage of students with respect to each of the following:
 (1)Who enroll in remedial coursework. (2)Who enroll in and complete remedial coursework.
 (3)Who enroll in and complete remedial coursework and successfully complete first-year credit-bearing coursework not later than 16 months after the date of enrollment in an institution of higher education.
 (f)Rule of constructionNothing in this subpart shall be construed to authorize or permit the Secretary when promulgating any rule or regulation, to promulgate any rule or regulation on the development or implementation of the challenging State academic standards adopted by a State pursuant to the Elementary and Secondary Education Act of 1965 or the requirements for a regular high school diploma that would—
 (1)add new requirements that are inconsistent with or outside the scope of this section; (2)add new criteria that are inconsistent with or outside the scope of this section; or
 (3)be in excess of statutory authority granted to the Secretary. (g)ExceptionA State shall be ineligible to receive an allotment under this section if the State received an allotment under this section for 3 fiscal years and has not completed the activities described in subsection (d)(2)(E).
								414D.State use of funds
 (a)In generalEach State that receives an allotment under section 414C for a fiscal year shall— (1)reserve not less than 80 percent of the allotment to make subgrants to eligible entities under section 414E; and
 (2)use the amount made available to the State and not reserved under paragraph (1) for activities described in subsection (b).
 (b)State activitiesEach State that receives an allotment under section 414C shall use the funds available under subsection (a)(2) for activities and programs designed to meet the purpose of this subpart, which may include—
 (1)providing monitoring of, and training, technical assistance, and capacity building to, eligible entities that receive subgrants under section 414E;
 (2)identifying and eliminating State barriers to the coordination and integration of programs, initiatives, and funding streams that meet the purpose of this subpart, so that eligible entities can best coordinate with State higher education systems and other agencies, schools, and community-based services and programs;
 (3)supporting the completion of activities described in section 414C(d)(2)(E); and (4)supporting eligible entities in providing programs and activities that reduce rates of postsecondary remediation and increase rates of first-year postsecondary credit accumulation, which may include developing a State strategy to pay for advanced coursework opportunities for students attending a high-need high school.
									414E.Competitive subgrants to eligible entities
								(a)Subgrants
 (1)In generalFrom the funds reserved by a State under section 414D(a)(1), the State shall award subgrants, on a competitive basis, to eligible entities to reduce rates of postsecondary remediation.
 (2)Administrative costsAn eligible entity that receives a subgrant under this section may reserve not more than 2 percent of the subgrant funds for the direct administrative costs of carrying out the eligible entity’s responsibilities under this section.
 (3)Duration of awards; renewabilityA subgrant awarded under this section shall be awarded for a period of not less than 3 years and not more than 5 years. A State may renew a subgrant provided under this section to an eligible entity, based on the eligible entity’s performance during the preceding subgrant period.
 (4)Matching requirementEach eligible entity awarded a subgrant under this section shall provide, from non-Federal sources, an amount (which may be provided in cash or in-kind) to carry out the activities supported by the subgrant—
 (A)in year 1 of the subgrant, equal to 10 percent of the amount of the subgrant; (B)in year 2 of the subgrant, equal to 20 percent of the amount of the subgrant;
 (C)in year 3 of the subgrant, equal to 30 percent of the amount of the subgrant; (D)in year 4 of the subgrant, equal to 40 percent of the amount of the subgrant; and
 (E)in year 5 of the subgrant, equal to 50 percent of the amount of the subgrant. (5)WaiverThe Governor of the State or the Secretary may waive the matching requirement described under paragraph (4) based on a determination that the eligible entity is unable to provide the matching funds due to inadequate financial resources.
									(b)Application
 (1)In generalTo be eligible to receive a subgrant under this section, an eligible entity shall submit an application to the State at such time, in such manner, and containing such information as the State may reasonably require.
 (2)ContentsEach application submitted under paragraph (1) shall include— (A)a description of the partners that comprise the eligible entity; and
 (B)a description of the activities and programming that the eligible entity will carry out under this subpart, including a description of—
 (i)how the eligible entity will identify students to be served; (ii)how the eligible entity will disseminate information to all students and particularly subgroups of students, students who would be first-generation college students, and, as applicable, other historically underrepresented students served by the eligible entity, including their parents, about the opportunity to participate in activities implemented under this subpart;
 (iii)how funds will be used for activities related to improving high school education to prevent the need for remedial education under subsection (e); and
 (iv)how funds will be used for activities related to strengthening remedial education at the postsecondary level under subsection (f).
 (c)PriorityIn awarding subgrants under this section, a State shall give priority to applications that— (1)are submitted by an eligible entity that includes—
 (A)a high-need local educational agency; (B)a local educational agency that serves a high-need high school;
 (C)a high-need institution of higher education; or (D)a minority-serving institution;
 (2)include an approach to strengthening remedial education at the postsecondary level that includes co-requisite courses described under subsection (f) and not fewer than 2 activities described in clauses (ii) through (vii) of subsection (f)(1)(B); and
 (3)include an approach to improving high school education to prevent the need for remedial education that includes a sequence of advanced coursework that results in a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act.
 (d)Geographic diversityTo the extent practicable, a State shall distribute subgrant funds under this section equitably among geographic areas within the State, including urban and rural communities.
 (e)Activities To improve high school education To prevent the need for remedial educationEach eligible entity that receives a subgrant under this section shall use a portion of such subgrant funds to develop and implement programs and activities that improve high school education to prevent the need for remedial education at the postsecondary education level and that—
 (1)are coordinated with other similar community- and school-based services and programs; (2)identify high school students on track to require postsecondary remediation, such as by using evidence-based early assessment programs or evidence-based early warning indicator systems; and
 (3)shall include programs and activities, which may include— (A)advanced coursework;
 (B)summer bridge programs; (C)enhanced advising or counseling activities, such as providing course-taking and financial aid guidance as early as the middle grades;
 (D)additional support for students with disabilities, English learners, students who are in foster care or are aging out of the foster care system, and homeless children and youths; and
 (E)other evidence-based services as described by the eligible entity. (f)Activities To strengthen remedial education at the postsecondary level (1)In generalEach eligible entity that receives a subgrant under this section shall use a portion of such subgrant funds to develop and implement programs and activities that strengthen remedial education at the postsecondary level and that—
 (A)are coordinated with other similar community-based services and programs; and (B)shall include programs and activities, which may include—
 (i)co-requisite courses; (ii)technology-enhanced diagnostics and delivery of remedial education;
 (iii)faculty development to ensure effective instruction; (iv)practices to teach self-regulated learning and college success skills;
 (v)enhanced advising or counseling activities; (vi)additional supports for students with disabilities, English learners, students who are in foster care or are aging out of the foster care system, and homeless students; and
 (vii)other evidence-based services as described by the eligible entity. (2)Special ruleAn eligible entity that receives a subgrant under this section shall not use the subgrant funds solely for activities described under paragraph (1)(B)(ii).
 (g)ReportingEach eligible entity receiving a subgrant under this section shall submit to the State and the Secretary, at the end of each subgrant period, a report that includes information about the activities carried out with the subgrant funds. Such report shall include any other information as the Secretary may reasonably require, including the impact of policies and services provided under this subpart, disaggregated by each group identified under subgroup of students, on the number and percentage of students entering, persisting, and completing postsecondary education, including the number and percentage of students with respect to each of the following:
 (1)Who enroll in remedial coursework. (2)Who enroll in and complete remedial coursework.
 (3)Who enroll in and complete remedial coursework and successfully complete first-year credit-bearing coursework not later than 16 months after the date of enrollment in an institution of higher education.
 414F.EvaluationThe Secretary, in partnership with the Director of the Institute of Education Sciences, shall contract with a third-party to conduct an independent evaluation not later than September 30, 2026, and preceded by interim reports, of the policies and services provided under this subpart, disaggregated by each group identified under subgroup of students, including the impact of such policies and services on the number and percentage of students entering, persisting, and completing postsecondary education, including the number and percentage of students with respect to each of the following:
 (1)Who enroll in remedial coursework. (2)Who enroll in and complete remedial coursework.
 (3)Who enroll in and complete remedial coursework and successfully complete first-year credit-bearing coursework not later than 16 months after the date of enrollment in an institution of higher education.
 414G.Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this subpart.
							414H.Maintenance of effort
 (a)Maintenance of effort requiredA State that receives assistance under this subpart shall provide— (1)for public institutions of higher education in such State for any academic year beginning on or after July 1, 2020, an amount that is equal to or greater than the average amount provided for non-capital and non-direct research and development expenses or costs by such State to such institutions of higher education during the 5 most recent preceding academic years for which satisfactory data are available; and
 (2)for private institutions of higher education in such State for any academic year beginning on or after July 1, 2020, an amount that is equal to or greater than the average amount provided for student financial aid for paying costs associated with postsecondary education by such State to such institutions during the 5 most recent preceding academic years for which satisfactory data are available.
 (b)Adjustments for biennial appropriationsThe Secretary shall take into consideration any adjustments to the calculations under subsection (a) that may be required to accurately reflect funding levels for postsecondary education in States with biennial appropriation cycles.
 (c)WaiverThe Secretary may waive the requirements of subsection (a) for not more than 2 consecutive years, if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforseen decline in the financial resources of a State or State educational agency, as appropriate.
 (d)Violation of maintenance of effortNotwithstanding any other provision of law, the Secretary shall withhold from any State that violates subsection (a) and does not receive a waiver pursuant to subsection (c) any amount that would otherwise be available to the State under this subpart until such State has made significant efforts to correct such violation, as determined by the Secretary.
 414I.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for fiscal year 2020 and each of the 5 succeeding fiscal years..
 (b)Conforming amendmentsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended— (1)in section 404A(c)(2)(B), by striking subpart 4 and inserting subpart 5;
 (2)in section 404D(e), by striking subpart 4 and inserting subpart 5; (3)in section 480(f)—
 (A)in paragraph (2), by striking subpart 4 and inserting subpart 5; and (B)in paragraph (4), by striking subpart 4 and inserting subpart 5;
 (4)in section 483(a)— (A)in paragraph (1), by striking subpart 4 and inserting subpart 5; and
 (B)in paragraph (6), by striking subpart 4 and inserting subpart 5; and (5)in section 487—
 (A)in subsection (a), by striking subpart 4 and inserting subpart 5; and (B)in subsection (d)(1)(F), by striking subpart 4 and inserting subpart 5.